      Case 2:17-cv-04663-DWL Document 190 Filed 06/17/19 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kim Cramton,                                      No. CV-17-04663-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Grabbagreen Franchising LLC, et al.,
13                  Defendants.
14
15         On June 7, 2019, attorneys Erin A. Hertzog, Jeff Bouma, Larry Cohen, and Joel
16   Fugate of Cronus Law, PLLC (“Cronus”) filed a “Notice of Substitution of Counsel”
17   (“Notice”), purporting to inform the Court that they were substituting themselves into this
18   action as counsel for Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat
19   Clean Operations, LLC, Eat Clean Holdings, LLC, and Keely Newman, currently
20   represented by Tiffany & Bosco PA (“T&B”). (Doc. 187.) This is impermissible.
21   Pursuant to LRCiv 83.3(b), a notice will suffice only when there is a change of counsel
22   within the same law office. Otherwise, “no attorney shall be permitted to withdraw or be
23   substituted as attorney of record in any pending action except by formal written order of
24   the Court, supported by written application setting forth the reasons therefor,” and
25   following certain procedural requirements. LRCiv 83.3(b).
26         The docket in this action appears to inaccurately reflect the representation of
27   Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat Clean Operations, LLC,
28   Eat Clean Holdings, LLC, and Keely Newman, as well as Defendant/Counterclaimant Kelli
         Case 2:17-cv-04663-DWL Document 190 Filed 06/17/19 Page 2 of 4



 1   Newman and Counterclaimant Gulf Girl Squared Incorporated. Rather than attempting to
 2   summarize the convoluted representations as currently listed in the docket, the Court will
 3   instead explain what happened.
 4            As of April 16, 2019, all of the above-mentioned parties were represented by T&B
 5   attorneys Jack Robert Vrablik, Robert A. Royal, and Erin A. Hertzog.1 (E.g., Docs. 163,
 6   172.)
 7            On April 26, 2019, Erin Hertzog (at that time an attorney at T&B, currently an
 8   attorney at Cronus) filed—on T&B letterhead—a “Notice of Disassociation of Counsel”
 9   (Doc. 174), stating: “Pursuant to Local Rule of Civil Procedure 83.3(b)(4), Erin A.
10   Hertzog, an attorney of record for Defendants/Counterclaimants Grabbagreen Franchising,
11   LLC, Eat Clean Operations, LLC, Eat Clean Holdings, LLC, Gulf Girl Squared, Inc., Kelli
12   Newman and Keely Newman, is withdrawing her association as an attorney of record for
13   Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat Clean Operations, LLC,
14   Eat Clean Holdings, LLC, Gulf Girl Squared, Inc., Kelli Newman and Keely Newman in
15   the above-referenced matter. All communications, pleadings, correspondence and the like
16   shall be directed to Defendants’/Counterclaimants’ lead counsel of record, Robert A.
17   Royal, as of the date of this filing.” Thus, after this filing, Erin Hertzog represented no one
18   in this action, and all of the above-mentioned parties were represented by T&B attorneys
19   Jack Robert Vrablik and Robert A. Royal only.
20            On May 15, 2019, Defendant/Counterclaimant Kelli Newman (not her spouse,
21   Keely Newman) filed her Ex Parte Motion for Withdrawal of Counsel and Substitution As
22   Self-Represented Litigant. (Doc. 176.) On May 16, 2019, the Court granted the motion.
23   (Doc. 178.)
24            Thus, as of May 16, 2019, Kelli Newman appeared pro se, and all of the other above-
25   mentioned parties were represented by T&B attorneys Jack Robert Vrablik and Robert A.
26   Royal.       Indeed, all of the filings from May 16, 2019 for all of the
27   Defendants/Counterclaimants except Kelli Newman have been filed by T&B attorneys
28   1
           T&B attorney Amy D. Sells appears in the signature block on various filings but
     apparently never appeared in this action as counsel of record, as required by LRCiv 83.3(a).

                                                  -2-
      Case 2:17-cv-04663-DWL Document 190 Filed 06/17/19 Page 3 of 4



 1   Vrablik and Royal, as recently as June 3, 2019 (Doc. 185), until terminated attorney Erin
 2   Hertzog purported to file a “Notice” substituting Cronus attorneys Erin Hertzog, Larry
 3   Cohen, Jeff Bouma, and Joel Fugate on June 7, 2019. (Doc. 187.)
 4          To the extent that the “Notice” at Doc. 187 can be construed as a motion, it will be
 5   denied for failure to conform with the requirements of LRCiv 83.3.                   Thus,
 6   Defendant/Counterclaimant Kelli Newman remains pro se (for both her defense and
 7   counterclaim), Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat Clean
 8   Operations, LLC, Eat Clean Holdings, LLC, and Keely Newman remain represented (in
 9   their defenses and counterclaims) by T&B attorneys Jack Robert Vrablik and Robert A.
10   Royal, and Counterclaimant Gulf Girl Squared Incorporated likewise remains represented
11   by T&B attorneys Jack Robert Vrablik and Robert A. Royal. No party in this action is
12   currently represented by Cronus attorneys Erin Hertzog, Larry Cohen, Jeff Bouma, and
13   Joel Fugate, because they have not yet sought and obtained an Order from the Court
14   permitting them to be substituted as counsel of record. Thus, the Court will not consider
15   the statement of discovery dispute (Doc. 188), filed by Cronus attorney Erin Hertzog,
16   unless and until Ms. Hertzog becomes counsel of record for the parties she purports to
17   represent in this action.
18          Accordingly,
19          IT IS ORDERED that the “Notice” (Doc. 187) is denied. The Clerk of Court is
20   directed to update the docket to indicate that Defendant/Counterclaimant Kelli Newman is
21   pro se (for both her defense and counterclaim) pursuant to the Court’s May 16, 2019 Order
22   (Doc. 178), Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat Clean
23   Operations, LLC, Eat Clean Holdings, LLC, and Keely Newman are represented (in their
24   defenses and counterclaims) by T&B attorneys Jack Robert Vrablik and Robert A. Royal,
25   and Counterclaimant Gulf Girl Squared Incorporated likewise is represented by T&B
26   attorneys Jack Robert Vrablik and Robert A. Royal. The docket should reflect that Erin
27   Hertzog was terminated per her April 26, 2019 “Notice of Disassociation of Counsel” (Doc.
28   …



                                                -3-
      Case 2:17-cv-04663-DWL Document 190 Filed 06/17/19 Page 4 of 4



 1   174). The docket should further reflect that Cronus attorneys Larry Cohen, Jeff Bouma,
 2   and Joel Fugate have never represented any party in this action.
 3         Dated this 17th day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
